Case 8:18-ap-00575-MGW   Doc 31   Filed 07/30/19   Page 1 of 13
Case 8:18-ap-00575-MGW   Doc 31   Filed 07/30/19   Page 2 of 13
Case 8:18-ap-00575-MGW   Doc 31   Filed 07/30/19   Page 3 of 13
Case 8:18-ap-00575-MGW   Doc 31   Filed 07/30/19   Page 4 of 13
Case 8:18-ap-00575-MGW   Doc 31   Filed 07/30/19   Page 5 of 13
Historical           Case 8:18-ap-00575-MGW                               Doc 31 https://www.myfloridacfo.com/Division/AA/LocalGovernments/Hi..
                                                                                    Filed 07/30/19 Page 6 of 13                                 .




             E3 MYFLORDACFO.COM > DIVISION » AA > LOCALGOVERhWENTS > HBTORICAL




                               Historical Judgment interest Rates


                                            Current Judgment Interest Rates


                                                                  Daily Rate as a   Daily Rate as a
                       Year              Rate Per Annum
                                                                    Percentage         Decimal

                   April 1, 2017               5.05%                .01383562%       .0001383562

                 January 1, 2017               4.97%                .01361644%       .0001361644

                 October 1, 2016               4.91%                .01341530%       .0001341530

                   July 1, 2016                4.84%                .01322404%       .0001322404

                   April 1, 2016               4.78%                .01306011%        .0001306011

                 January 1, 2016               4.75%                 .0129781%        .000129781

                 October 1, 2015               4.75%                 .0130137%        .000130137

                   July 1, 2015                4.75%                 .0130137%        .000130137

                   April 1, 2015               4.75%                 .0130137%        .000130137

                 January 1( 2015               4.75%                 .0130137%        .000130137

                 October 1, 2014               4.75%                 .0130137%        .000130137

                   July 1, 2014                4.75%                 .0130137%        .000130137

                   April 1, 2014               4.75%                 .0130137%        .000130137

                 January 1, 2014               4.75%                 .0130137%        .000130137

                 October 1, 2013               4.75%                 .0130137%        .000130137

                   July 1, 2013                4.75%                 .0130137%        .000130137

                   April 1, 2013               4.75%                 .0130137%        .000130137

                 January 1, 2013               4.75%                 .0130137%        .000130137

                 October 1, 2012               4.75%               .0129781%(1)      .000129781{1)

                   July 1, 2012                4.75%               .0129781%(1)      .000129781(1)

                 January 1, 2012               4.75%               .0129781%(1)      .0001297810)

                   April 1, 2012               4.75%               .0129781%(1)      .0001297810)

                       2012                    4.75%                 .0129781%        .000129781

                      10/1/11                  4.75%                 .0130137%        .000130137


               1/1/2011-9/30/110)                6%                   .01644%          .0001644

                       2010                      6%                   .01644%          .0001644

                       2009                      8%                   .02192%          .0002192

                       2008                     11%                   .03014%          .0003014

                       2007                     11%                   .03014%          .0003014

                       2006                      9%                   .02466%          .0002466

                       2005                      7%                    .01918%         .0001918

                       2004                      7%                    .01918%         .0001918

                       2003                      6%                    .01644%         .0001644

                       2002                      9%                    .02466%         .0002466

                       2001                     11%                    .03014%         .0003014

                       2000                     10%                   .02740%          .0002740

                        1999                    10%                   .02740%          .0002740

                        1998                    10%                    .02740%         .0002740

                        1997                    10%                    .02740%         .0002740

                        1996                    10%                    .02740%         .0002740

                        1995                     8%                    .02192%         .0002192

                 10/1/81-12/31/94               12%                    .03333%         .0003333




1 of 2                                                                                                                        7/30/2019, 10:13 AM
Historical                                                                       https://www.myfloridacfo.com/Division/AA/LocalGovernments/Hi...
                  Case 8:18-ap-00575-MGW                            Doc 31          Filed 07/30/19     Page 7 of 13


             (') Note: The daily rate for quarters beginning in 2012, considers that 2012 is a leap
             year, and is calculated by dividing the annual rate by 366 days.

             (2) Note: The January 1, 2011 interest rate was established prior to the law change
             under Chapter 2011-169, Laws of Florida. After July 1 , 2011 , interest rates will be
             established quarterly by the CFO.

             Please call the Vendor Ombudsman Section within the Bureau of Vendor Relations at
             (850) 413-5516 for additional information.




2 of 2                                                                                                                       7/30/2019, 10:13 AM
Case 8:18-ap-00575-MGW   Doc 31   Filed 07/30/19   Page 8 of 13
Case 8:18-ap-00575-MGW   Doc 31   Filed 07/30/19   Page 9 of 13
Case 8:18-ap-00575-MGW   Doc 31   Filed 07/30/19   Page 10 of 13
Case 8:18-ap-00575-MGW   Doc 31   Filed 07/30/19   Page 11 of 13
Case 8:18-ap-00575-MGW   Doc 31   Filed 07/30/19   Page 12 of 13
Case 8:18-ap-00575-MGW   Doc 31   Filed 07/30/19   Page 13 of 13
